PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Banner & Witcoff, LTD
1100 13th Street NW
Suite 1200
Washington, DC 20005




In re Application of Adest et al.
Appl. No.: 15/893,006
Filed: 9 Feb 2018
For:  SYSTEM AND METHOD FOR PROTECTION DURING INVERTER SHUTDOWN IN DISTRIBUTED POWER INSTALLATIONS
::::::::


DECISION ON PETITION
    37 CFR 1.181


This is a decision on the petition filed on December 31, 2020, which is being treated as a petition filed under 37 CFR 1.1811 requesting that the Director of Technology Center 2800 exercise his supervisory authority and expunge certain inappropriate comments made by the examiner on the record during prosecution of the above-identified application.2

The petition to expunge certain statements made by the examiner in the image file wrapper of the above-identified application is DENIED.

RELEVANT BACKGROUND

The above-identified application was filed on February 9, 2018.

Prosecution on the above-identified application results in a non-final Office action being issued on November 26, 2016.  Prior to the issuance of the non-final Office action on November 26, 2016, petitioner filed several information disclosure statements (IDS), each containing a large number of references.  In the non-final Office action of November 26, 2016, examiner made remarks about the large number of references cited in each of the filed IDS.  



Petitioner and examiner conducted interviews on July 6, 2020, and July 14, 2020, to discuss “the sheer complexity of the priority and subject matter relations of Discussed Applications3 has resulted in IDS submissions with a large number of references,” and that these references were filed in a good faith effort to comply with the duty of disclosure in view of the interference and court proceedings of other applications that are related by priority and/or subject matter with the two (2) patent families of the Discussed Applications.  During the interviews, examiner stated that he believed the petitioner was not acting in bad father and that he would withdraw the comments.

As the above-identified application moved through prosecution on the merits, the petitioner has filed more IDS.  The application is currently under a Notice of Allowance, issued on January 22, 2021.  The examiner has not made any further comments on the IDS or references identified as relevant by petitioner.

The instant petition was filed on December 31, 2020, more than eight (8) months from the comments made in the Office action of April 7, 2020.  The petition cites the specific comments in the Office actions of April 7, 2020, and November 26, 2019, that are asserted to be inappropriate and unprofessional.

OPINION

Preliminarily, the instant petition was filed on December 31, 2020, more than two (2) months after the most recent of examiner’s statements on April 7, 2020.  Accordingly, the instant petition is DENIED as untimely.  See 37 CFR 1.181(f).

Pursuant to MPEP 2010, the examiner will not comment upon petitioner’s duty of disclosure.  Therefore, the comments made in the Office actions of April 7, 2020, and November 26, 2019, and cited with emphasis in the petition are clearly inappropriate under current Office policy.

In support of the request to expunge the inappropriate comments from the record, the petitioner cites In re Application of: Usda, et al. (2018 Commr. Pat. Lexis 24) citing Strickland v. Glasser, 214 USPQ 549, 551 (Comm’r Pats 1980) where it was held that the Office may remove statements from the record found to be “of such a character as to warrant striking them.”  It is agreed that the comments in the Office actions of April 7, 2020, and November 26, 2019, lack decorum and courtesy and are inappropriate.  While it is unfortunate and regrettable that the 

Accordingly, even if the petition was timely filed, it would not be appropriate to grant the relief requested because the comments would still remain in the record even if removed from the Office actions.  The instant petition outlines each asserted inappropriate comment by the examiner, so expungement of those comments from the Office actions would not eradicate the comments from the image file wrapper.

DECISION

For the reasons set forth above, the petition is DENIED.

Any inquiry regarding this decision should be directed to Jared Fureman, Supervisory Patent Examiner, at (571) 272-2391.


/MINSUN O HARVEY/                                                                                                                                                                                              
________________________
MinSun O Harvey, Acting Director
Technology Center 2800
Electrical Circuits and Systems

MH:jf,jw


    
        
            
        
            
        
            
    

    
        1 It is noted that Petitioner is requesting relief under 37 CFR 1.59(b).  However, this relief is not available because 1.59(b) does not apply to the request for review and removal of comments made by examiner during prosecution.  Therefore, the petition is being treated as a petition under 37 CFR 1.181.
        2 Petition specifically requests the expungement of the examiner’s comments in: (1) the final Office action mailed April 7, 2020, (pages 4-6) and (2) the non-final Office action mailed November 26, 2019, (pages 2-3).
        3 “Discussed Applications” are referred by the petitioner as applications contained IDS that were objected to by the Office.